—Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Tax Commission which affirmed a deficiency assessment against petitioners regarding their personal income taxes for the years 1968 and 1969. The petitioners moved from their New York State residence and domicile to New Orleans, Louisiana, in January of 1968 because of Mr. Colton’s employment transfer. The petitioners leased an apartment in New Orleans while looking for a home. Mr. Colton obtained a Louisiana automobile driver’s license and registered his automobile in that State. The petitioners voted in Louisiana and joined various clubs and organizations. When Mrs. Colton became ill, Mr. Colton resigned his position with Lykes Brothers and petitioners returned to New York State where they sold their prior residence and purchased a smaller home. The respondent has determined that the petitioners remained domiciled in New York State after they left New York for Louisiana and, therefore, the deficiency assessment was sustained. There was evidence to sustain a finding either for or against the petitioners, but since there was a rational basis for the determination, it should be confirmed. Determination confirmed, and petition dismissed, with*782out costs. Greenblott, J. P., Sweeney, Mikoll and Herlihy, JJ., concur; Main, J., not taking part.